DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 This Office Action is in response to Applicant's arguments filed on July 19, 2021. Claims 1, 3-21 and 23-30 are pending. Claims 6, 14-19 and 21 are withdrawn. Claims 1, 3-5, 7-13, 20, and 23-30 are examined herein insofar as they read on the elected invention. 

Response to Arguments
	In view of Applicant’s amendments, the 101 rejection of claims 1-5, 7-13, 20, and 23-26 as being directed to non-statutory subject matter is hereby withdrawn.  
In view of Applicant’s amendments, the 103 rejection of claims 1-5, 7-13, 20, and 22-25 as being unpatentable over Verzura (2016/0106705) of record is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-13, 20, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record in view of Dibble (US 20170008870) of record.
 	
 	Examiner notes that the limitation regarding "cold-infused, fragrant, and flavorful” are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Muscarella teaches blended, processed marijuana and/or hemp cannabis compounds and methods of making thereof (abstract).
 	Muscarella teaches the blended and processed hybrid cannabis compound for relieving symptoms of at least one of pain, inflammation, or arthritis in a canine in need thereof, the hybrid cannabis compound comprising: a cannabis component comprising a hybrid of at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis; and
at least one additive, wherein the cannabis component comprises from about 0.01 to about 25% tetrahydrocannabinol (THC) and from about 0.1 to about 26% cannabidiol (CBD) (claim 1; pages 5-6, examples).
 	Muscarella teaches the var cultivar may comprise a hybrid possessing between 0. 1 and 99 wt % Sativa and between 0.1 and 99 wt % of Indica. As Sativa has higher THC levels, hybrids with higher Sativa ratios would contain a higher percentage of THC than those with higher amounts of Indica, which possesses higher levels of CBD. A hybrid may have ratios of both Sativa and Indica that result in an offsetting of the effects of THC and CBD. The resulting hybrid may have a THC level between 0 and 70 % and a CBD level between 0 and 70 % [0030].
the hybrid plant may be cut, grated, blended, cooked, crunched, baked, compressed, pulverized, crushed, pressed, triturated, or grinded. All of these actions may be performed on the hybrid plant before it is combined with other ingredients. All of these actions may also be performed on the hybrid plant after it is combined with other ingredients. Additionally, all of these actions may be performed both before and after the hybrid plant is combined with other ingredients ([0042]; claim 13).
 	Muscarella teaches wherein the additive comprises at least one of a sterol, a triglyceride, an alkane, myrcene, limonene, alpha-pinene, beta-pinene, linalool, beta-caryophyllene, beta-ocimene, caryophyllene oxide, caryophyllene, a terpinolene tincture, terpene oil, humulene, a cannabis plant wax, among others (claim 8). Said teaching meets the limitation of a stable EOI introduced to the plant product.
 	Muscarella does not teach wherein the plant product is maintained at a temperature of about 20⁰F to about 0⁰F and the introduced EOI extract is maintained at a temperature of about 90⁰F to about 48⁰F, wherein the volatile components of the EOI extracts are stably maintained as required by the instant claims.
 	 Dibble teaches a higher purity cannabinoid solvent extract from a plant comprising cannabinoids and/or terpenes. A solvent extraction is performed on the optionally dried plant material, followed by a step of removing high molecular weight impurities by a cooling step. Following the cooling step, the precipitate is removed and a higher quality filtrate is obtained which contains higher levels of purity of cannabinoids and/or terpenes than the starting solvent extract (abstract; claim 1).

 	Dibble teaches methods for cooling the solvent extract may also be used, such as storing in a cold environment such as in a refrigerator or freezer, or by use of liquid nitrogen [0057].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the blended and processed hybrid cannabis compositions as taught by Muscarella. The skilled artisan would have been motivated to employ lower temperatures such as those of the instant invention. The motivation provided by Dibble, teaches that higher purity cannabinoid extracts may be isolated from plants comprising cannabinoids and/or terpenes at lower temperatures. Moreover, Dibble appreciates the concept that the extracts can be stored in a cold environment and stored under an inert gas atmosphere. Therefore, based on the teachings of Muscarella in view of Dibble, the skilled artisan would have had sufficient teaching, suggestion, and motivation to arrive at the instant plant product. 

Muscarella provides examples of plant product wherein the addition is at least 3% (pages 5-6; examples 1-7).
Muscarella does not specifically teach the total terpene content of at least 3% (claim 8), 3.2% (claim 25) and to about 0.2% to about 7% (claim 26), as required by the limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the cannabinoid compositions containing additives, as exemplified in examples, in amounts greater than 3% as taught by Muscarella, would also be motivated to incorporate the particular terpene as the additive. While not exemplified per se, one of skill in the art would have considered it as an additive to choose from based on the teaching at hand.  
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1, 3-5, 7-13, 20, and 23-30 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627